 THE SINCLAIR COMPANYTheSinclairCompanyandGeneralTeamsters,Chauffeurs,Warehousemen andHelpers,BuildingMaterials,Heavy&Highway Construction Employees, LocalNo. 404, an Affiliate of InternationalBrotherhood of Teamsters.Cases 1-CA-5266and 1-RC-8713.May 2, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn January 12, 1967, Trial Examiner Louis Libbinissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent had notengaged in certain other unfair labor practicesallegedinthecomplaintand recommendeddismissalof these allegations.Thereafter, theRespondent filed exceptions, with a supportingbrief,and the General Counsel filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings,' conclusions, and recommendations ofthe Trial Examiner with the modification set outbelow.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, The SinclairCompany, Holyoke, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete the word "other" from paragraph 1(c) oftheTrialExaminer's Recommended Order, andsubstitute therefor the words "like or related ...."2.Delete the word "other" from the paragraphbeginning "WE WILL NOT in any other manner" inAppendix attached to the Trial Examiner's Decision,and substitute therefor the words "like or relatedee261IT IS FURTHER ORDERED that the petition forcertificationofrepresentativefiledinCase1-RC-8713 be, and it hereby is, dismissed, and thatall prior proceedings held thereunder be, and theyhereby are, vacated.'Contrary to the assertion made by the Respondent, we do notread the Trial Examiner's Decision as relying on the distributionof the book "The Enemy Within" as a part of the totality of theRespondent's conduct in violation of Section 8(a)(1) of the Act Inany event, we would not find the distribution unlawful in itself orin context, either as a violation of Section 8(a)(1) or as grounds forsetting aside the electionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouisLIBBIN,TrialExaminer:Thisproceeding,involving consolidated cases, was heard at Springfield,Massachusetts, on October 4 and 5, 1966, pursuant to duenotice.The complaint in Case 1-CA-5266, issued onJuly 22, 1966, pursuant to charges filed by the Union, onDecember 14,1965,alleges,insubstance,thatRespondent engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) and Section 2(6) and (7)of the Act (1) by refusing at all times after September 20,1965, upon request, to bargain collectively with the Unionwhich was the exclusive bargaining representative of theemployees in a designated appropriate unit, and (2) byengaging in various specified acts of interference,restraint, and coercion. Respondent's duly filed answerdenies the unfair labor practice allegations and assertscertain affirmative defenses. Case 1-RC-8713 arises outof a representation election conducted by the Board onDecember 9, 1965, timely objections to the election filedby the Union on December 14, 1965, and timely exceptionsfiled by the Union on February 2, 1966, to the RegionalDirector's report on objections. The Board, on March 8,1966, ordered that a hearing be held to resolve the issuesraised by the Union's objections and exceptions.For the reasons hereinafter indicated, I find thatRespondent violated Section 8(a)(1) and (5) of the Act, thatthere is merit to some of the Union's objections, and thatthe election should be set aside. Upon the entire record' inthe case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, The Sinclair Company, is a Massachusettscorporation with its principal place of business in Holyoke,Massachusetts, where it is engaged in the manufacture,sale, and distribution of papermill rolls, wires, and relatedproducts. Respondent receives materials, annually valuedin excess of $50,000, at its Holyoke plant directly frompoints outside the Commonwealth of Massachusetts; italso ships products, having an annual value in excess of$50,000, from its Holyoke plant to points outside theCommonwealth of Massachusetts.Upon the above admitted facts, I find, as Respondentadmits in its answer, that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.'Certain errors in the transcript have been noted andcorrected164 NLRB No. 49 262DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the recordshows, and I find,that General Teamsters,Chauffeurs,Warehousemen and Helpers,Building Materials, Heavy &Highway Construction Employees,LocalNo. 404, anAffiliate of International Brotherhood of Teamsters, theCharging Party herein called the Union or Local 404, is alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICES AND OBJECTION TOELECTIONA. Introduction; the IssuesThe Union began organizing Respondent's employees inJuly 1965.-' By letter dated September 20, the Unioninformed Respondent that it represented a majority ofRespondent's journeyman wire weavers and apprentices,and requested recognition and a meeting to negotiate acollective-bargaining agreement. At that time, the Unionhad signed authorization cards from 11 of Respondent's 14journeymen wire weavers. The Respondent employed noapprentices.By reply letter dated September 28,Respondent refused the Union's request for recognition onthe asserted grounds that it doubted the Union's claimedmajority status, the appropriateness of theunit,and thereliability of authorization cards to prove majority status.Upon the filing of a representation petition by the Union onNovember 8, the Board, pursuant to a consent-electionagreement, conducted an election among Respondent'sjourneymen wire weavers on December 9; of the 13 ballotscast among the 14 eligible voters, the Union was defeatedby a vote of 7 to 6. Meanwhile, during the period from Julyup to and including the day before the election,Respondent President Sinclair addressed the employeesthrough a series of speeches, letters, pamphlets, andindividual talks, to induce them to reject the Union as theircollective-bargaining representative.The principalissues inthis case are (1) the speeches,letters,pamphlets, and individual talks of PresidentSinclair, either separately, or in their totality, constitutedinterference, restraint, and coercion violative of Section8(a)(1) of the Act;3 (2) by so much of the foregoing conductwhich occurred after the filing of the representationpetition, the Respondent interfered with the employees'exercise of a free choice in the election of December 9 soastowarrantsettingasidetheelection;and(3) Respondent's refusal to bargain with the Union wasmotivated by a good-faith doubt with respect to therequestedunitand the Union's majority status therein.B.BackgroundThe Sinclair Company was founded by President DavidH. Sinclair's father in 1925. From 1933until1952 theAmerican Wire Weavers Protective Association, hereinsometimes called the AWWPA, represented Respondent'sjourneymen wire weavers and apprentices and hadcontracts covering thisuniton a national basis. PresidentDavid Sinclair began working for Respondent on a full-Unless otherwise indicated,all dates hereinafter mentionedare in the year 19651Also in issue is whether Respondent violated Section 8(a)(1) ofthe Act bythe conduct of Superintendent William Seavey, antimebasis in 1947, and, until 1952, was Respondent'srepresentative in the contract negotiations with AWWPAfor the journeymen and apprentice wire weavers, whichnegotiationswere held on an industrywide basis inCleveland and New York. In 1952 Respondent's plant wasclosed for about 12 or 13 weeks as a result of a strike calledby AWWPA. The strike terminated in September 1952,when the plant was reopened withouta unioncontract onthe basis of Respondent's last offer to the AWWPA.Respondent had no further dealings with AWWPA whichthereafter "faded out" and no longer represented any ofRespondent's employees. From the termination of thestrike in 1952 until the Union began its organizationalefforts in July 1965, Respondent's employees were notrepresented by any union.In 1963 Respondent opened a weaving plant in Florence,Mississippi, which was known as the Sinclair Wire Works.Gary Brunault, a member of the Union's employeeorganizing committee in July 1965 but no longer employedby Respondent at the time of the instant hearing, testifiedthat sometime in the summer of 1963 he went to PresidentDavid Sinclair's office and asked for araise,that Sinclairstated that the Company could not afford one, thatBrunault stated that the good thing about a union is thatyou could negotiate for a raise with power, and thatSinclair replied that there would not be aunion atRespondent's plant as long as he was president and that ifBrunault did not like the conditions he knew where thedoor was. President Sinclair remembered an occasionabout that time when Brunault asked for a raise; hetestified that he told Brunault that there was nothing hecould do about it at that time, and specifically deniedhaving made the other statements attributed to him byBrunault.AlthoughBrunaulttestifiedthattheconversation lasted about 20 minutes, he could notremember anything else that was said. President Sinclairimpressed me as a forthright and candid witness. I was notfavorablyimpressedbyBrunault.Under all thecircumstances, I do not credit Brunault's disputedtestimony and credit Sinclair's denials.In 1964 the Lindsay Wire Weaving Company ofCleveland,Ohio,herein sometimes called Lindsay,acquired 100 percent of the stock of Respondent, whichthenbecame a division of Lindsay. Respondent'sFlorence, Mississippi, plant at that time also became partof the Lindsay operation which, in addition, consisted ofplants in Cleveland and Mentor, Ohio. However, DavidSinclaircontinuedas,and still is, president ofRespondent.C. Interference, Restraint, and CoercionPresidentSinclairfirstlearnedof the Union'sorganizational campaign in the early part of July when hewas informed by some employees, and was given a copy, ofthe leaflet and attached authorization card mailed to thehomes of employees. From that time until the day of theelection, President Sinclair, through a series of speeches,letters, pamphlets, and talks with individual employees,engaged in a campaign to induce the employees to rejectthe Union as their collective-bargaining representative.admitted supervisor, in allegedly attempting to cause the SouthHadley American Legion Post to deny the use of its meeting hallto Respondent's employees for a union organizational meeting THE SINCLAIR COMPANY2631.The facts "a.The July speechEarly in July President Sinclair talked to all theemployees in separate groups concerning the Union'sorganizational drive. He had no written speech and usedno notes. His speech to the wire weaving group, whichlasted about 10 to 12 minutes, is the only one concerningwhich Sinclair testified as follows:When he talked to the weaving department, whichincluded the wire weavers, he told them that he was"going to be blunt" with them because he knew that theunion organizing campaign started in their department. Hetold them that "I was disappointed" that they wereconsidering getting a union into the plant "because theyhad union experience, that the last union [with which] wehad had dealings in our wire weaving group had a strike ofa good many weeks [sic] duration and that most of thepeople there could well remember that had almost put ourcompany out of business at that point and that I wasdisappointed to see that some of what I considered to belessons of the past weren't living with them any more." Hespoke of the Company's financial condition, indicatingthat ever since the last strike the shop has beenrunning on"thin ice"; pointed out that "strikes were initiated byunions" andnot"by any act of the Company";emphasized that if the Company could not agree to theUnion's demands, "the union's only weapon is a strike";and pointed out that, while he did not intend to close, astrike "could lead to the closing of the plant." Sinclair alsotold the group that the wire weavers craft was a small one,that it would be difficult for them to find other jobsbecause it was not like finding a job as a machinist, thatmany of them did not have the education, which wouldmake itdifficult for them to find another job, and thatmany of them were getting too old to go out and find newjobs.He further told the men that he did not have a great dealof respect for the Teamsters, that he had read a great dealabout their leadership, and that this was not the kind of anorganization that he would like to deal with. He also statedthat "there were inequities in our method of compensatingor paying the weaving shop," that he had been concernedwith this for a long time, that "if I was involved withnegotiations I would certainly correct this," and that "bycorrecting these it would mean that I would negotiatedown in the instance where these things would correctthemselves in that direction as well as up in otherdirections."He told the group that "we had basically been given asecond chance in the chance to grow through our mergerwith Lindsay," that "we had to earn our own way," andthat he "hoped that we would be able to reach a pointwhere we would put in new and more modern equipmentthan we had to make everyone's job better, but thatcertainly the Lindsay Company wasnot going to pourmoney into this if we were not making a profit." He alsotold them that "we had a very sad experience with a unionbefore, which they knew of, and that he did not want to getinto the position" where the Union would strike theCompany when it could not meet the Union's demands,with the resultant possibility of the plant closing, addingthat the last thing he wanted was a closed plant.Sinclair further told the group that he did not feel thatLindsayneededtheproductionequipmentinRespondent's weaving department to meet the total needsfor wire cloth of the entire organization, that he did notthink"theLindsay organizationwas going to beconcerned" if "through contract negotiations with a unionour people went on strike," that a strike could closeRespondent's plant and nothing would prevent Lindsayfrom having Respondent's weaving work done at Lindsay'splant in Ohio or Mississippi. He also stated thatRespondent was subject to foreign competition and that itwas conceivable that if the plant was closed, under anycircumstances, that some of the work would go to foreigncompanies and that Respondent had handled foreign wiresin the past. He pointed out that all they had to do was tolook around Holyoke if they thought a strike could notclose Respondent's plant.'b.The November 2 letterOn November 2, President Sinclair mailed to allemployees a letter bearing that date and addressed "ToAllEmployees." The letter informed the employeesthat the pending Board election "raises a number ofquestions which should be answered." Then, in answer tohypothetical questions raised by Sinclair, the letter states,among other things, that "there is nothing that theTeamsters or any other Union can offer you which will inanyway increase your job security under thecircumstances existing at this plant" (p. 2), that "We arestill on `thin ice,"' and that "it just doesn't make sense forus to meet unreasonable Union demands which will resultin further losses and eventually the necessity of closing theplant" (p. 3).c.The November 5 letterThis letter from President Sinclair is dated November 5and is also addressed "To All Employees." PresidentSinclair testified that this letter wasmailed to allemployees on that date or a few days thereafter. In thisletter Sinclair reviewed the Company's "poor earningshistory," and emphasized that the "new ownership isinterested in profits and not pressure. They have no tieswith Holyoke or Massachusetts. If a dollar invested herecan't earn as much as a dollar invested in Mississippi orOhio, or somewhere else, you can be sure that their dollarsare going to go where they can earn the most pennies" (p.2).Contrasting what the Union would do, he stated that"the Teamsters Union promises you a lot, but what canthey deliver except pressure-the threat of a strike?" He'Unless otherwise indicated, the factual findings in this sectionare based on evidence which is either admitted or undisputed5The above findings are based on the credited testimony ofPresident Sinclair Richard Bougie, the only other witness whotestified to the content of Sinclair's speech, testified as a witnessfor the General Counsel that Sinclair also stated during the courseof his talk that"ifwe attempted to bring in a union at this timethat Lindsay was sure to close," and that "if he was instructed tonegotiate a contract he would negotiate down and not up "Sinclair denied having made these statementsWith respect tothe first statement,Bougie testified that he was "reasonablysure" that Sinclair said it, he then added that it was "probably notin those words " He either did not know or could not "recall"what Sinclair said on most of the other subjects Although theGeneral Counsel called as witnesses 10 of the weavers who wereemployed at the time of Sinclair's speech, he adduced notestimony from them or from any other witness in corroboration ofBougie in this respectUnder all thecircumstances, I amconvinced that Bougie's testimony merely reflects his impressionof what Sinclair said, I do not credit Bougie's testimony thatSinclair in fact made the above statements attributed to him, andcredit Sinclair's denials in this respect 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDthen stated that "I do not believe the threat of a strike willcausethe new owners any loss of sleep. However, a longstrike would be bad for me because I would liketo remainin Holyoke. I have pride in the Sinclair family and wouldlike to see the plant modernized, expanded and prosper"(p. 2).d.The November 22 letter and book entitled, "The EnemyWithin"By a covering letter dated November 22 and addressed"To All Employees," Sinclair enclosed "a copy of the bookwritten by Senator Bob Kennedy entitled, `The EnemyWithin"'; informed the employees that "this book is theexperience of Senator Kennedy when he was AttorneyGeneraloftheUnitedStatesand investigatingracketeering aspects of the labor movement in the UnitedStates"; and urged them to "take the time to read it."f.The November30 letterIn this letter, addressed to "ALL WIRE WEAVERS,"President Sinclair again reminds the employees of the longstrike 15 years ago, when Respondent was "virtually out ofbusiness"and the plant was "reopened on a non-unionbasis." He then warns that"a strike can still close theHolyoke plant, but other plants can pick up the work," andthat the new ownership "is interested in profits and notpressure." He then points out that the "Teamster Union"cannot do anything "to improve our profit position," butcan only make "big" demands "which the Companycannot meet"and then"call you out on strike" because "astrike is a Union's only weapon" to enforce its "big"demands. He then asks, "can you afford a long strike""when you know the Holyoke plant has been given asecond chance to stay in business and furnish jobs for allof us?"e.The undated November pamphletItwas stipulated that this pamphlet was sent byPresident Sinclair, as it is addressed, "TO ALL WIREWEAVERS" about 2 to 3 weeks before the December 9election.Page one shows a Teamsters picket in front of theRespondent's plant with the question "Who would buy theGroceries ... while you walk the Teamsters picket line?"A heading in bold red letters on page two asks, "Do youwant another 13-week strike?" Another paragraph on pagetwo has the italicized heading"No changes at this time,"and states:During a union organizing campaign an employer isprohibited by law from making any changes in wagesor other benefits which could induce any employee tochange his mind on how he will vote. Because of thisrule,we are unable to discuss wages with othergroups of our employees whom the Union does notwish to represent at this time-Other paragraphs on page 2 point out that "the Unionhas only one weapon with which it can try to make good itsbig campaign promises to the Wire Weavers. That weaponis a strike. We had a 13-week strike in the Wire WeavingDepartment in the early 1950's. The Wire WavingDepartment was closed ... We have no doubt that theTeamsters Union can again close the Wire WeavingDepartment and the entire plant by a strike. We have nohopes that the Teamsters Union Bosses will not call astrike ... The Teamsters Union is a strike happy outfit ...Unions sometimes call strikes as a 'face-saving' gesture."On page 3 appears the statement that "you have anequal right to refuse to strike and to come through theUnion's picket line. This might be very rough for a while.The Teamsters Union is notorious for its picket lineviolence." Following these remarks is a cartoon showingRespondent's plant closed down with a "Sinclair" flagflying at half mast and the statement in red letters next tothe cartoon, "The `Closedest' Closed Shop In Town."Towards the end of page 3, the Respondent states thatthe Teamsters Union Organizers "obviously" cannot makegood on their promises,and asks, "how long a strike canyou afford?" This appears near a cartoon of a "closed shopworker" with his empty pockets labeled "IBT Was Here."The entire last page contains the admonition, in bold redand black letters, to "VOTE RIGHT, AVOID STRIKES,`followed by an X in a square with the word "NO" over thesquare.g.The December 1 letterIn theDecember 1 letter, addressed "TO ALL WIREWEAVERS,"Sinclair devotes three pages to informingthe employees that the Teamsters Union is involved with"serious crimes," "racketeering," "hoodlum domination,""shocking misdeeds," "goon squads," "threats to rundown children," and "unlawful acts." He then warns that"if the Teamsters Union wins this election, it will be verydifficult for you to get another election to vote it out." Hethen concludes with the admonition that"A `No'vote is avoteagainstsurrendering your rights to the Bosses of the`Hoodlum saturated' Teamsters Union" while "A `yes'vote is a vote to become a part of them."h.The December 7 letterThis is a four-page letter or handbill, dated December 7,from President Sinclair "TO ALL WIRE WEAVERS,"and entitled "LET'S LOOK AT THE RECORD." The firstpage contains a large cartoon,showing that certain namedcompanies lie buried in a graveyard with the TeamstersUnion about to bury the Sinclair Company. The letteropens with the statement that "the Holyoke-Springfieldindustrialgraveyard is filled with Companies which diedunder union pressure," and warns that before decidinghow to vote in the December 9 election "every WIREWEAVER in this plant would find it profitable to visit afew of the sites of once prosperous companies in theHolyoke area." Page 2 lists the names of companies whichclosed down, with the number of jobs lost, and points outthat "these companies needed higher production andbetter quality to meet stiffer competition. The `uniondoctor'gave them bloodletting strikes, restrictedproduction and higher labor costs. The result, as you cansee as you look around you, was the death of thesecompanies."Sinclair then states in part,that"whateveryour feelings about unions may be, these facts exist !Factories are gone ! Jobs are gone !" (P. 2.) He asks, "whatfacts do you have which would lead you to believe that ahoodlum dominated union, like the Teamsters,can giveyou real job opportunity at the Sinclair Company?" {P. 2.)He then warns that"against a background such as ours,your dreams of `union miracles' can be dangerous to yourreal job security," and urges that "before making yourdecision, drive past a few of the vacant plants wherebusiness died,"assuring that "it will not be a pleasantdrive but it could be a very informative one for you" (p. 3).At the bottom of page 3, in bold black letters, appears the THE SINCLAIR COMPANYslogan,"VOTE RIGHT, AVOID STRIKES," with an X ina square andthe word "no" over the square.Page4 contains the names and picturesof five plantswhich closed down, withstatementssuchas: "RememberWhen These Plants FURNISHED Jobs To Area People?";"Unions Furnished No Job Security Here !"; "Death AlongThe River"; and "So Quiet Today."Sinclair admittedat the instant hearingthat he had noobjective basis forstating that a union hadanything to dowith the closing of theseplants.i.The December 8 leafletThe parties stipulated that this leaflet was handed out tothe unit employees(wire weavers)on December 8 byPresident Sinclair at a companymeeting.One side of thisleaflet refers to the convictions of Teamsters Internationalofficialsand to the "Hoodlum" and "Racketeer"dominationof the Union. The otherside repeats the sloganto "VOTE RIGHT, AVOID STRIKES" andenumerateswhat a "NO" vote will do, such as "never called a strike"and "never cost you a single day's pay" or"a cent of yourpaycheck." It concludes with the indication that a "NO"vote will "protect yourself" and "protect your family."j.The December 8 speechPresident Sinclair delivered a speech to the unitemployees(wire weavers)at 1:30 p.m. on December 8, inthe presence of the weave shop foreman. This time hetalked fromnoteswhich he had before him. Many of thethings he said were admittedly a repetition of what he hadpreviously stated in his July speech.He opened his speechby referring to the corruption in the Teamsters and theconviction of some of its officials. Among the statementsadmittedlymade by Sinclair were, in substance, thefollowing:The Lindsay Companyhas made it clearthat they wantto make a profit in Holyoke at Sinclair and will not sink abundle of money in Sinclair "for the fun of it"; if theSinclair Company does not make a profit on its own, therewas nothing to prevent Lindsay from having the work doneat its facilities inMississippi or Ohio; we have beenoperating on "thin ice"; the Teamsters Union can onlydemand higher wages and expensive welfare and pensionplans which could lead to even larger losses, and can callyou out on strike; we could not accede to unreasonabledemands; the Union's only weapon is a strike; a strikecould lead to the closing of the plant; the weavingproduction at Sinclair was not a necessity to the success ofthe total operation of the Lindsay organization becauseLindsay had other facilities where the material could bewoven;he did not think the Lindsay organization wasgoing to be concerned about the threat of a strike; we werestillsubject to foreign competition and it was perfectlyconceivable,if under any circumstances the plant shouldclose, that some of this work could go to the foreign wirecompanies;we had had to handle foreign wires in the past;the Teamsters cannot guarantee you another job if theplant should close because of a strike; it made nodifference to the Teamsters whether or not Sinclair stayedinbusiness;theTeamstersmight feel that othercompanies with whom they had contracts would pick upour lost business;"they don't care which sheep they shearFThe findings concerning the December 8 speech are basedentirely on Sinclair's testimony and Resp Exh. 20'The findingsas to this conversation are basedon the credited265so long as they get the wool"; "it makes a lot of differenceto me who is working"; I "want my job and I suppose thatyou want your job"; the wire weavers had a skilled tradewhich had limited use; "we are all Jack Benny's," with noone admitting that he is getting older;some of the wireweavers were over 60 years old, which is a difficult time inlife to start over again;"most companies probably have alarge number of applicants who are younger and betterexperienced,"with"a lot better insurance rating," who"could be hired for less money"; "I am giving you the factstoday andbymymailings previously";"Iam notconcerned with beating a union,"but "I am concernedwith our future."At the end of his talk, he asked if any of the employeeswould like to ask questions. No questions were asked.6k. Individual employee talksPresident Sinclair admitted that during the period fromJuly to the date of the election on December 9, he talked toabout 10 of the 14 wire weavers in the unit,individually, inthe weave shop where they worked. He admitted that onthese occasions he told the individual employees that hewould like to talk to them about the Union, asked if theemployees had any questions concerning PresidentSinclair's position and the Company's feeling about thematter, and stated that he would answer any suchquestions if he could.Some of the employees askedquestions which he attempted to answer.These questions"included some of the matters that were in my talk to thegroup in July."The record contains the specific content of only one ofthese conversations. In the latter part of September or thefirst part of October, after Sinclair had been informed bythe Union in a letter dated September 24 that RichardBougie, a wire weaver, was appointed a member of theunion organizing committee,President Sinclair came toBougie's workplace and asked what Bougie expected toget out of the Union, adding that "I realize that you aresold on this idea and I am here to try to unsell you."Bougie replied that he would like to see job security,seniority rights, and possibly a pension plan. Sinclairmentioned the things he liked such as a health andaccident plan, stated how much these things would cost,and explained that he could not afford them.72.ConcludingfindingsIam convinced and find that the series of letters,pamphlets, leaflets, and speeches from and by PresidentSinclair,hereinabove described, taken together andconsidered as a whole, reasonably tended to convey to theemployees the belief or impression that selection of theUnion in the forthcoming election could lead Respondentto close its plant,or to the transfer of the weavingproduction, with the resultant loss of jobs to the wireweavers. I reach the same conclusion and make the samefinding based only on the totality of so much of theforegoing as occurred after November 8, the date on whichthe Union filed its representation petition,particularlywhen considered in the light of the letters and speechwhich preceded that date as background." By theforegoing conduct, Respondent in each case interferedwith, restrained, and coerced the employees in thetestimony of Bougie Sinclair did not deny Bougie's testimony inthis regard8CfDee's of New Jersey, Inc ,161 NLRB 204 266DECISIONSOF NATIONALLABOR RELATIONS BOARDexercise of their rights guaranteed in Section 7 of the Actand thereby violated Section 8(a)(1) of the Act.9Sinclair admitted that his Company had made a smallprofit in 1965, that the Charging Union in this case,Local 404, had never made any demands at all uponRespondent, and that he had no basis for concluding thatthis Local or its leaders were in any way connected withracketeering or hoodlums or picket line violence. But themessage which the foregoing preelection campaign, evenafterNovember 8, reasonably tended to convey to theemployees was that if they selected this Union as theirbargaining representative, a strike would be inevitablebecause the Union would make excessive demands whichRespondent would refuseto meet, that a strike could leadto the closing of the plant or the transfer of the weavingproduction to Lindsay's other facilities, and that the wireweavers would then lose their jobs and find it difficult toget other jobs because of their age and limited craft skills.The General Counsel further contends in his brief thatcertain specific statements in the July speech andsubsequent letters and the individual talks with the 10 unitemployees, each independently constituted a violation ofSection 8(a)(1) of the Act. In view of my previous findingsconcerning Respondent's violation of Section 8(a)(1), Ideem it unnecessary to consider and to pass upon thesecontentions.D. The Allegation Concerning the Rental of the AmericanLegion HallParagraph 14(c) of the complaint alleges: "Respondent,by its supervisor and agent, William Seavey, during themonth of November 1965 or the first part of December1965, in the Holyoke or South Hadley, Massachusetts area,attempted to cause the officers and/or managing agents ofthe American Legion Post organization not to allow itsemployees to use the American Legion Post facilitieslocated at South Hadley, Massachusetts for the purpose ofholding a union organizational meeting, and said LegionPost has officers and members who are employees of theRespondent, in order to interfere with, restrain and coercethe employees in the exercise of their rights guaranteed inSection 7 of the Act."WilliamSeavey is employed by Respondent assuperintendent of the machine division and is admitted tobe a supervisor and agent of Respondent. During the past10 years, Seavey has been a member of the AmericanLegion Post 260, headquartered in a building owned by theLegion Post and located about one-half to three-quarters ofa mile from Respondent's plant. At one time or another,Seavey has held every position with the Legion Post; inNovember 1965, he was the chaplain, a member of theboard of directors, and the president of the board oftrustees.Seavey has been a member of the board of directorssince the time when he was the moving force in thepurchase of the Legion Post building in 1959 or 1960.During his stewardship and because of his efforts, themembership of the Post had risen to 176 but had fallen to140 or 150 in November 1965. Seven of the members wereemployed by Respondent, including Post CommanderNadeau and President Sinclair.The top floor of the Legion building is rented from timeto time to other organizations, and was regularly rented forB See, e g ,Harold Miller,etaldlb/a Miller-Charles andCompany,146 NLRB 405, affd 341 F 2d 870 (C A2),HarveyAluminum,156 NLRB 1353,SuprenantMfgCo , 144 NLRB 507,themonthlymeetingsof labor organizationswhichrepresented employees at two,area companies. Althoughthis hall was never rented by Respondent, a going-awayparty for two of Respondent's employees was held there in1963, attended by Seavey and President Sinclair, and aretirement party for one of Respondent's employees washeld there in 1965, attended by President Seavey.Respondent has an employee association which takes careof this type of functions.During the time material herein, the manager of thebuilding was Harold Geissler, who was also on the board ofdirectors but wasnot anemployee of Respondent. Thesteward was Richard Meta, who was also employed thereas the bartender. The board of directors consisted of 14members. There are two trustees who have the authoritywith respect to the upkeep and maintenance of thebuilding.When a questionarisesregarding the use of thebuilding, the board of trustees will meet and pass upon it.Either a member will leave a note for the managerregarding a proposed rental or the manager can arrangethe rental. The board of trustees acts officially in rentalmatters only when a problem arises, and this does notoccur in more than one case out of a hundred.In November 1965 Post Commander Nadeau, who wasemployed by Respondent as a truckdriver, asked Seavey ifhe knew that Respondent's employees were attempting torent the Legion Hall for a union organizing meeting. It wasNadeau's practice to request Seavey's opinion on allmatters pertaining to American Legion business. Seaveyreplied that he had heard about it but had not heardanything official. Nadeau asked Seavey what he thoughtabout it. Seavey replied that he "didn't like it," stating thatPresident Sinclair and five other employees of Sinclairwere members of the Post and that he "didn't think it wasright."A few weeks later, Seavey was approached by twomembers of the Legion Post's board of directors, Geisslerand Petri, concerning the hall rental for the proposedunionmeeting.Geisslerwas also the manager of theLegion Post. Seavey stated that he would rather notdiscuss the matter at the bar, and they moved to anadjoining room. The bartender or steward informed themthat "one of the boys" gave him a $10 down payment forhe use of the hall. All three expressed surprise, and thiswas the first time Seavey obtained any real informationabout the matter. Geissler and Petri asked Seavey how hefelt about it. Seavey replied that he didn't like it, that therewould be conflict with members that were in the shop, thattheLegion had worked hard for members, that hehad tried to build the Post up and had brought sevenmembers in from Sinclair, that he didn't want to use theLegion Hall as grounds for an argument, and that he wouldprefer that the meeting be held somewhereelse, on neutralgrounds.No meeting of the board of directors or of the trusteeswas held; nor did Seavey request such a meeting, althoughhewas a member of both boards. Seavey gave noinstructionsto the steward or to the manager concerningthismatter; nor did hemention itto President Sinclair orany other agent or supervisor of Respondent. However, asa result of this matter involving the rental of the hall toRespondent'semployeesforunionorganizationalmeetings, Seavey resigned as president of the board oftrustees before his term had expired.510-511, enfd 341 F 2d 756, 761 (C A6), Ideal Baking Companyof Tennessee, Inc ,143 NLRB 546, andKolmar Laboratories, Inc,159 NLRB 805, and cases cited in fn 3 THE SINCLAIR COMPANY267Upon consideration of all the foregoing, I find thatRespondent did not violate Section 8(a)(1) of the Act by theabove-described conduct of Superintendent Seavey.E.Objections to ElectionAn election was conducted by the Board in a unit ofRespondent's journeymen wire weavers on December 9,1965. As previously noted, the Union lost the election by avote of 7 to 6. Thereafter, timely objections and exceptionswere filed by the Union, and the hearing ordered by theBoard was for the purpose of resolving the issues raisedthereby. The hearing was consolidated with the hearing inthe unfair labor practice case.It is well settled that the Board will consider onlyconduct which occurred after the date of the filing of thepetition as a basis for objections to an election. 10 In thiscase, the petition was filed on November 8, 1965. As I havepreviously found, the series of letters, pamphlets, andleaflets,and the December 8 speech, from and byPresident Sinclair after November 9, taken together andconsidered as a whole, particularly in the light of hislettersand speech which preceded that date asbackground, violated Section 8(a)(1) of the Act becausethey reasonably tended to convey to the wire weavers thebelief or impression that selection of the Union in theforthcoming election could lead Respondent to close itsplant, or to the transfer of the weaving production, with theresultant loss of jobs to the wire weavers. I further findthat the aformentioned conduct also interfered with theexercise of a free and untrammeled choice in the electioninvolved here. SeeDal-Tex Optical Company, Inc.,137NLRB 1782, 1786-87. Accordingly, I find that theRespondent's conduct deprived the employees of theirright to express a free choice in the election. I there-fore find merit in and sustain the objections 1, 2, andduplicate2,and recommend that the election ofDecember 9, 1965, be set aside.Moreover, assuming,arguendo,thatRespondent'sabove-described conduct is not found to be violative ofSection 8(a)(1) of the Act, I nevertheless recommendsetting the election aside. It is clear that Respondent'sentire preelection campaign after November 8 generatedan atmosphere of fear of economic loss which completelypolluted the free atmosphere which is indispensable to avalid election and tended to foreclose the possibility thatthe election issues will be decided on the basis of theemployees' judgment as to whether the Union will be ableto represent them effectively in light of existing economicconditions."F.The Refusal to Bargain1.The appropriateunitand the Union's majority statusthereinThe complaint alleges, the answer admits, and I find,that all journeymen wire weavers of Respondent employedat its Holyoke, Massachusetts, plant, exclusive of all otheremployees, all production and maintenance employees,service employees, office clerical employees, guards andall supervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.The parties stipulated to the names of the employees inthe appropriateunit at all material timesherein, whichconsisted of a total of 14 employees; they furtherstipulated that the same 14 named employees were theonly ones employed in the unit by Respondent during theperiod from July 6 through December 9, 1965. The GeneralCounsel introduced into evidenceunionauthorizationcards signed in July 1965 by 11 of the 14 employees in theappropriateunit.At the hearing, but no longer mentionedin hisbrief, counsel for Respondent objected to the cardssigned by GaryBrunault,Victor Goulet, and WilliamDean. He affirmatively stated that he had no objections tothe cards signed by the other eight employees, thusconceding that in July 1965 the Union had validauthorization cards signed by a majority of the employeesin the appropriate unit.The objection to the card signed byBrunaultwas on theallegedground that the date was not properlyauthenticated.His card bears the date of "7-20-65."Brunaultcredibly testified that he received the union cardat his home by mail about July 6 or 7, 1965, that he filled itout and signed it at home but did not date it, that he thenput it in his shirt pocket, and later mailed it when he got toa mailbox. He further credibly testified that to the best ofhis recollection it was July 8 when he filled it out andsigned it. The card bears a United States postal stamp ofJuly 9. Brunault explained that someone must have put thedate on the card after it was received by the Union. I findthat Brunault signed the card between July 6 and 9, 1965,and that this is a valid authorization card for the purpose ofdetermining the Union's representativestatus.The objection to the card signed byGouletwas on thealleged ground that Goulet could not testify positivelyconcerning the facts in connection with the card. Gouletcredibly testified that he signed the card on July 7, andthat he filled it out himself, including the date. I find nomerit in Respondent's objection, and find this to be a validauthorization card for the purpose of determining theUnion's representativestatus.The objection to the card signedby Deanwas on theground that he allegedly did not voluntarily mail the cardor deliver it to the Union. Dean credibly testified that hereceived the card in the mail, he signed it at home, he hadread it beforesigningit,he then placed it on his bureaubecause he wanted to think it over for "a little while," andthe next day his wife told him that she had his son mail it.He further credibly testified that, although he had notauthorized his wife to mail it, he did nothing thereafter totry to get his card back or to revoke his authorization. Ifind this card to be a valid authorization card for thepurpose of determining the Union's representative status.It thus appears that a clear majority of the employees inan appropriate unit had validly designated the Union astheir bargaining representative when the Union made itsdemand on September 20, 1965, for recognition andbargaining.While a Board election is normally the bestmethod of determining whether or not employees desire tobe represented by a bargainingagent,where, as here, anemployer engages in unfair labor practices which makeimpossible the holding of a free election, there is noalternative but to look to the signed authorization cards asthe only available proof of the choice employees wouldhave absent the employer's unfair labor practices.12 To the10GoodyearTire and RubberCompany,138 NLRB 453" See, eg.,Ideal BakingCompany,supra,553,GeneralIndustries ElectronicsCompany, 146 NLRB 1139,andBrunswickCorporation,147 NLRB 42812Bryant Chucking Grinder Company,160 NLRB 1526 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDextent that the election revealed a loss of union support,such loss must be found attributable to the Respondent'sunfair labor practices. I find that at all times on and afterSeptember 20, 1965, the Union has represented a majorityof the employees within the appropriate unit and has been,and still is, the exclusive representative of all theemployees within said unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.2.The request and refusalBy letter dated September 20, 1965, from UnionPresident Carmin Napoli and addressed to Respondent'sPresident Sinclair, the Union advised that "the majority ofyour journeymen-wire weavers and apprentices at yourHolyoke,Massachusetts, location have designated thisLocal Union, an affiliate of theInternationalBrotherhoodofTeamsters,astheircollectivebargainingrepresentative"; requested "recognition as the exclusivebargainingrepresentativeoftheaforementionedEmployees"and a "meeting,as soon as possible, for thepurpose ofnegotiatinga collectivebargaining agreementcoveringwages,hoursandotherconditionsofemployment"; and offered "to submit signed authorizationcards of your Employees to a neutral party, mutuallyagreed upon, and to allow the third party to compare thesecards with your present payroll" if "you have any doubt asto our representinga majority of your employees in theabove describedbargaining unit."The letter concludedwith the statement that "we would appreciate hearingfrom you on thismatterat your earliest convenience."President Sinclair admitted receiving this letter andreplying by a letter dated September 28, 1965. The replyletter acknowledged receipt of the above-described letterof the Union; stated that "your request for recognition isdenied (a) because the Company has a good-faith doubtthatLocal 404 of theInternationalBrotherhood ofTeamstersrepresentsan uncoerced majority of itsweaving department employees, (b) because as stated byNLRB Chairman McCullough [sic], authorization cardsare unreliableas a meansfor determining a Union'smajority status,and (c) because the Company expects thattherewillbequestions concerningthe appropriatebargainingunitwhich should be determined by theBoard"; and suggested "that Local 404 follow the electionprocedures established by the Board." The Unionadmitted receiving this letter.3.Respondent's contentions and concluding findingsSinclair testified that"I was not at all surethat theyrepresented a majority of the employees because I didn'tactually know exactly what they were talking about as faras bargaining unit is concerned." He further testified thathe was questioning the appropriateness of the requestedbargainingunitof journeymen wire weavers andapprentices because "we had no apprentices at that time"and "I did not know what was meant by an apprentice." Ifind this argument to be specious. Sinclair very well knewwhat an apprentice wire weaver was. He admitted thatRespondent had in the past employed wire weaverapprentices,thatithadnot been unusual for a wireweaving department to employ both journeymen and wireweaver apprentices,that the onlyunion which everrepresented any of Respondent's employees representedthe journeymen wire weavers and apprentices,and thatmany of the journeymen wireweavers employed byRespondentduringtheperiodfrom JulythroughDecember had started as apprentices and had served theirapprentice years with Respondent. He further admittedthat the helpers employed in the weaving department "toassist the weavers in the various operations of setting upand removingcloth"arenotapprentices.Sinclairadmittedly madeno effort toascertain to whom the Unionwas referringby the categoryof apprentices in his employat that time and that there were only 14 journeymen wireweavers employed.In the latter partofNovember,Respondent entered into a stipulation that its journeymenwire weavers constituted an appropriate unit.I find thatRespondent did not have any good-faith doubt as to thecompositionof thebargaining unit which the Unionclaimed to represent13 or that such a unit was appropriatefor collective-bargaining purposes even if Respondent atthat time employed no apprentices. Moreover,a good-faith,but erroneous, belief that a unit is inappropriate is nodefense to a refusal to bargain. 19As previouslynoted, the Union's bargaining request ofSeptember 20 and the representation petition which itfiledon November 8, covered a unit of journeymen wireweavers and apprentices.However,asRespondentemployed no apprentices, the stipulationwhich thepartiesexecuted in the latter part of November and the instantcomplaint covers a unit only of journeymen wire weaversas an appropriate unit.Counsel forRespondent contendsin his brief that there was no bargaining request in a unitconfined solely to journeymen wire weavers and that thereis a fatal variance between the unit requested and the unitfor whichit is alleged Respondent unlawfully refused tobargain.I find no merit in this contention.I find that thereis no substantial variance in the units and that the Union'sbargaining request was a valid request for bargaining inthe unit to which the parties subsequently stipulated andherein found appropriate. 15Nor doI find any merit in Respondent's contention thatithad a good-faithdoubt of the Union'smajorityrepresentation claim.Sinclair testified that this doubt wasbased on his "personal feeling."As previouslyfound, afterthe Union's bargaining request, Respondent engaged in acoercive course of conduct designed to induce theemployees to abandon their support for the Union andwhichdissipated theUnion'smajoritystatusandprevented a free choice in the subsequent election. Suchconduct gives rise to this inference,which I herein make,thatRespondent'srefusal to bargain on and afterSeptember 20, 1965, was not motivated by any good-faithdoubt as to the Union's majority status in an appropriatebargaining unit but was instead motivated by a desire togain time within which to dissipatethat majoritystatus.Joy Silk Mills, Inc. v. N.L.R.B.,185F.2d 732, 737, 74113 See, e g,Jack Gordon, et al d/b/a Ivy Hill Lithograph Co ,121 NLRB 831,83514Tom ThumbStores, Inc, 123 NLRB 833,UnitedButchersAbattoir, Inc.,123 NLRB 946, 957;Southland Paint Company,Inc , 156 NLRB 22, and cases there cited; andOwego StreetSupermarkets, Inc.,159 NLRB 1735.11See, e g,Edwards Fields, Incorporated,141 NLRB 1182,1195,Mid-West Towel & LinenService, Inc, 143 NLRB 744, 752,Sabine Vending Co , Inc,147 NLRB 1010,1011,Hamilton PlasticMolding Company,135 NLRB 371, 373,Galloway ManufacturingCorporation,136 NLRB 405,GothamShoeManufacturing Co,149 NLRB 862, 873, andFleming& Sonsof Colorado, Inc,147NLRB 1271,1273. THE SINCLAIR COMPANY(C.A.D.C.),cert.denied341 U.S.914. By such refusal,Respondent violated Section 8(a)(5) and(1) of the Act. 16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.AlljourneymenwireweaversofRespondentemployed at its Holyoke, Massachusetts, plant, exclusiveof all other employees, all production and maintenanceemployees, service employees, office clerical employees,guards and all supervisors as defined in Section 2(11) ofthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.2.At all times on and after September 20, 1965, theUnion has been, and still is, the exclusive representative ofall the employees within said appropriate unit for thepurposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions ofemployment, within the meaning of Section 9(a) of the Act.3.By refusing to recognize and bargain with GeneralTeamsters,Chauffeurs,Warehousemen and Helpers,BuildingMaterials,Heavy& Highway ConstructionEmployees, Local No. 404, an Affiliate of InternationalBrotherhood of Teamsters, as the exclusive representativeof the employees in the above-described appropriate unit,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) of theAct.4.By the foregoing conduct and by threateningemployees with the possible closing of the plant or thetransfer of the weaving production, with the attendant lossof employment for the wire weavers, if they were to selectthe above-named labor organization as their collective-bargaining representative, in the manner described insectionC, supra,the Respondent has interfered with,restrained, and coerced its employees in the exercise oftheir rights guaranteed in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.18 I find no merit in the procedural contention of counsel forRespondent that the 8(a)(5) allegation in the complaint is defectivebecause it fails to contain an affirmative allegation thatRespondent did not have a good-faith doubt of the Union'smajority status when it refused its request for recognition andbargainingWhile the burden is on the General Counsel toestablish affirmatively that a good-faith doubt of majority was not269Having found that Respondent refused to recognize andbargain with the Union in violation of Section 8(a)(5) and (1)of the Act, I will recommend that, upon request,Respondent recognize and bargain collectively with theUnion as the exclusive representative of all its employeesin the appropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employment and,ifanunderstandingisreached,embody suchunderstanding in a signed agreement. Moreover, I wouldrecommend the same bargaining order even if the recordhadwarranted the conclusion, contended for byRespondent, that it relied on a bona fide doubt of theUnion's majority in refusing to bargain with the Union. Aspreviously found, the Union represented a clear majorityof the journeymen wire weavers when Respondent beganits unlawful campaign directed at destroying that majority.To the extent that the election revealed a loss of unionsupport thereafter, such loss must be found attributable totheRespondent's unfair labor practices. Therefore,effectuation of the policies of the Act would still requiresucha bargainingorder in order properly to remedyRespondent's other unfair labor practices herein found. 17Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Iherebyissuethe following:RECOMMENDED ORDERRespondent,TheSinclairCompany,Holyoke,Massachusetts, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusingto recognizeand bargaincollectively withGeneralTeamsters,Chauffeurs,Warehousemen andHelpers,BuildingMaterials,Heavy& HighwayConstruction Employees, Local No. 404, an Affiliate ofInternational Brotherhood of Teamsters, as the exclusiverepresentativeof its employees in the followingappropriateunitwith respect to rates of pay, wages, hoursof employment, and other terms and conditions ofemployment:All journeymen wire weavers of The Sinclair Companyemployedat itsHolyoke, Massachusetts, plant, exclusiveof all other employees, all productionand maintenanceemployees, service employees, guards and all supervisorsas defined in Section 2(11) of the Act.(b)Threatening the employees with the possible closingof the plant or the transfer of the weaving production, withthe attendant loss of employment, or with any othereconomic reprisals, if they were to select the above-named, or any other, labor organization as their collective-bargaining representative.(c) In any othermannerinterfering with,restraining, orcoercingitsemployees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, recognizeand bargaincollectivelywith the above-named labororganizationas the exclusiverepresentative of the employees in the above-describedthe reason for Respondent's refusal to bargain,there is norequirement that the complaint must contain such an allegationJohn P Serpa, Inc,155 NLRB 99H & W Construction Company,Inc., 161 NLRB 852 As found in the text, the General Counsel hassatisfied his burden in this case17BryantChucking Gnnder Company,160 NLRB 1526 270DECISIONS OF NATIONALunitwith respect to rates of pay, wages, hours ofemployment,andother terms and conditions ofemployment, and embody in a signed agreement anyunderstanding reached.(b)Post at its plant in Holyoke, Massachusetts, copiesof the attached notice marked "Appendix."" Copies ofsaid notice to be furnished by the Regional Director forRegion 1, upon being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswherenoticestoemployees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.(c)Notify the said Regional Director, in writing, within20 days from the date of this Decision, what steps theRespondent has taken to comply herewith.19IFURTHERRECOMMEND that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.IFURTHERRECOMMEND that the election in Case1-RC-8713, held on December 9, 1965, be set aside.11 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "1s In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify theRegional Director for Region 1, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to complyherewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inLABOR RELATIONS BOARDorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT threaten our employees with thepossible closing of the plant or the transfer of theweaving production,with the attendant loss ofemployment, or with any other economic reprisals, ifthey were to select General Teamsters, Chauffeurs,Warehousemen and Helpers, Building Materials,Heavy & Highway Construction Employees, LocalNo. 404, an Affiliate of International Brotherhood ofTeamsters, or any other labor organization, as theircollective-bargaining representative.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights guaranteed by Section 7 of the Act.WE WILL, upon request, recognize and bargaincollectivelywith the above-named Union as theexclusive representative of all employees in thefollowing appropriate unit with respect to rates of pay,wages, hours of employment, and other conditions ofemployment and embody in a signed agreement anyunderstanding reached. The bargaining unit is:All journeymen wire weavers employed at ourHolyoke, Massachusetts, plant, exclusive of allother employees, all production and maintenanceemployees, service employees, guards and allsupervisors as defined in Section 2(11) of the Act.THE SINCLAIRCOMPANY(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date ofposting, and must not bealtered, defaced,or covered by any othermaterial.If employees have anyquestion concerning this noticeor compliance with its provisions, theymay communicatedirectly with the Board'sRegionalOffice, 20th Floor, JohnF.KennedyFederalBuilding,Cambridge and NewSudbury Streets,Boston,Massachusetts,Telephone223-3353.